
	

114 HR 137 IH: Designating Requirements On Notification of Executive-ordered Strikes Act 
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Issa introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Select Committee on Intelligence (Permanent Select) and the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require an adequate process in preplanned lethal operations that deliberately target citizens of
			 the United States or citizens of strategic treaty allies of the United
			 States, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Designating Requirements On Notification of Executive-ordered Strikes Act  or DRONES Act.
		2.DefinitionsIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Armed
			 Services, the Committee on Appropriations, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on the
			 Judiciary, the Committee on Foreign Affairs, the Committee on Armed
			 Services, the Committee on Appropriations, and the Committee on Oversight
			 and Government Reform of the House of Representatives.
			(2)Preplanned lethal operationThe term preplanned lethal operation does not include, limit, or restrict actions taken in immediate self defense or immediate defense
			 of others by members of the Armed Forces, law enforcement officers, or
			 other persons authorized to use lethal force in the execution of their
			 duties.
			(3)Strategic treaty allyThe term strategic treaty ally refers to a member nation of the North Atlantic Treaty Organization, Japan, the Republic of South
			 Korea, and any other country with which the United States has entered into
			 a security treaty.
			3.Scope of Act
			(a)Covered entitiesThis Act applies to all Federal departments and agencies and the Armed Forces.
			(b)Covered preplanned lethal operationsThis Act only applies to preplanned lethal operations that deliberately target a citizen of the
			 United States or a citizen of a strategic treaty ally of the United
			 States.
			4.Limitation on preplanned lethal operations targeting United States citizens or citizens of
			 strategic treaty allies
			(a)LimitationA Federal department or agency or the Armed Forces may not deliberately target a citizen of the
			 United States or a citizen of a strategic treaty ally of the United States
			 in a preplanned lethal operation unless the preplanned lethal operation is
			 planned and executed pursuant to a written determination signed personally
			 by the President—
				(1)confirming the status of the targeted citizen as an enemy combatant; and
				(2)authorizing the deliberate lethal targeting of the citizen based on an articulated need for the use
			 of such lethal force.
				(b)Congressional notificationNot later than 30 days after making a determination under subsection (a), the President shall
			 submit to the appropriate congressional committees a report, in classified
			 form if necessary—
				(1)certifying that the timing and details of the preplanned lethal operation were approved personally
			 by the President; and
				(2)describing in detail—
					(A)the information used to determine that the targeted citizen is an enemy combatant; and
					(B)the reasons why the use of lethal force was necessary.
					(c)DelegationThe President may not delegate—
				(1)the final determination of enemy combatant status; and
				(2)the final approval of timing and details of the execution of the preplanned lethal operation.
				5.Prohibition on preplanned lethal operations inside the territory of the United StatesNothing in this Act may be construed to authorize any Federal department or agency or the Armed
			 Forces to deliberately target a citizen of the United States or a citizen
			 of a strategic treaty ally in a preplanned lethal operation inside the
			 territory of the United States or any location under the jurisdiction of
			 the United States.
		
